CARROLL, Judge.
Appellant sued Dade County for personal injuries alleged to have resulted from negligent operation and maintenance of a county museum known as Vizcaya Art Museum, in which plaintiff was a customer and invitee. The accident occurred on April 25, 1959. The complaint was filed April 9, 1963. The county denied negligence, pleaded the statute of limitations and that the plaintiff had not given the county written notice of the claim or injury within the period required by law. The complaint contained no allegation with reference to the giving of notice of claim to the county commissioners. Section 95.08, Fla.Stat, F.S.A., provides as follows:
“Every claim against any county shall be presented to the board of county commissioners within one year from the time said claim shall become due, and shall be barred if not so presented.”
Appellant argues that the notice of claim statute should apply only to governmental functions of the county, and that the museum is a non-governmental function. But that argument falls before the plain language of the statute to the effect that “every claim against any county” shall be presented to the board within one year.
Compliance with that statutory requirement was a prerequisite to the right of action against the county. For the failure to give such notice the action became barred. The trial judge was eminently correct in so concluding, and in ruling for the defendant on its motion for judgment on the pleadings. We affirm the judgment on authority of Whitehurst v. Hernando County, 91 Fla. 509, 107 So. 627.
Affirmed.